Case: 19-30088   Doc# 2835   Filed: 07/02/19   Entered: 07/02/19 15:53:11   Page 1 of
                                         11
                                                                    REDACTED VERSION OF OBJECTION



  1          The Official Committee of Unsecured Creditors (the “Creditors’ Committee”) appointed
  2   in the above-captioned chapter 11 cases, by its attorneys, Milbank LLP, hereby objects to the
  3
      Motion Pursuant to 11 U.S.C. §§ 363 and 105(a) and Fed. R. Bankr. P. 6004 Authorizing Debtors
  4
      to Purchase Directors and Officers Insurance (the “Motion”) [Docket No. 2471].1
  5
                                       PRELIMINARY STATEMENT
  6
  7          1.      The Creditors’ Committee appreciates the importance of maintaining appropriate

  8   coverage of the Debtors’ directors and officers (the “D&Os”) and, in principle, has no issue with

  9   the Debtors obtaining such coverage where necessary and appropriate. However, the Creditors’
 10   Committee cannot support the relief requested in the Motion—the immediate funding of $50
 11
      million to secure a new D&O insurance policy (the “New Policy”)—where it is entirely premised
 12
      on an unlikely parade of horribles: the confluence of a variety of potential, hypothetical future
 13
      circumstances and events described in the Motion.
 14
 15          2.      As described herein, the Debtors have provided no evidence in the Motion nor in

 16   the documents provided to the Creditors’ Committee that this parade of horribles will occur, and

 17   thus have not proven any need for the New Policy. Indeed, the Motion itself only articulates that
 18   the D&Os “could” face a “potential lack of coverage,” without providing any actual support for
 19
      the likelihood of such an occurrence. And given the nature of the claims and the fact that they
 20
      have all been stayed, it is difficult to see how any of the Debtors’ existing policies will be exhausted
 21
      anytime in the near term. As such, the relief requested is purely speculative.
 22
 23          3.      The relief requested in the Motion is also premature at best. The Debtors have

 24   shown no legitimate reason why they need the New Policy at this time, when the existing policies
 25   are not exhausted, the New Officers and Directors have already accepted their positions, and the
 26
      New Policy will be entirely self-funded.
 27
 28
      1
             Capitalized terms not defined herein have the meanings ascribed to them in the Motion.

                                                        2
Case: 19-30088     Doc# 2835       Filed: 07/02/19     Entered: 07/02/19 15:53:11          Page 2 of
                                               11
                                                                   REDACTED VERSION OF OBJECTION



  1          4.      Consequently, based on the information available to the Creditors’ Committee,
  2   there does not appear to be any pressing need for additional coverage on top of the existing policies.
  3
      To the extent any additional coverage is ever required, the Debtors may procure coverage at that
  4
      time, but the Debtors should not be permitted to lock up $50 million for five years for a New Policy
  5
      they may never need. Accordingly, the Creditors’ Committee objects to the relief sought in the
  6
  7   Motion.

  8                                            BACKGROUND

  9   A.     Existing Policies

 10          5.      Before the commencement of these cases, the Debtors, in the ordinary course of
 11   business, maintained primary and excess D&O liability insurance. As a result, as of the petition
 12
      date, the Debtors’ D&Os were beneficiaries of two sets of “claims-made” policies: (i) one set,
 13
      which covers the policy period between May 20, 2018 and May 20, 2020 (the “2018 Policies”)2
 14
      with $300 million in coverage limits; and (ii) another set, which covers the policy period between
 15
 16   May 20, 2017 and May 20, 2018 with $250 million in coverage limits (the “2017 Policies” and

 17   together with the 2018 Policies, the “Existing Policies”). See Motion at 7–8.

 18          6.      Under the 2018 Policies, the first $200 million is available to the Debtors (e.g., for
 19   securities claims) and to the Debtors’ D&Os, while the next $100 million is available solely to the
 20
      D&Os and is available only when the Debtors refuse or are unable to indemnify the covered
 21
      individuals. This D&O-only insurance is known as “Side A Coverage.” If the Side A Coverage
 22
      is exhausted by a claim or a series of related claims, and a new, unrelated claim is asserted against
 23
 24   the Debtors’ D&Os, $90 million of coverage would be made available to respond to such new

 25   claim. In the event that another new, unrelated claim is asserted, an additional $90 million of
 26   coverage would be made available to provide additional coverage. Motion at 7–8. Under the 2017
 27
      2
 28          The policy period for the 2018 Policies was initially one year, but before the petition date,
             the Debtors extended the policy period an additional year.

                                                       3
Case: 19-30088     Doc# 2835      Filed: 07/02/19     Entered: 07/02/19 15:53:11         Page 3 of
                                              11
Case: 19-30088   Doc# 2835   Filed: 07/02/19   Entered: 07/02/19 15:53:11   Page 4 of
                                         11
Case: 19-30088   Doc# 2835   Filed: 07/02/19   Entered: 07/02/19 15:53:11   Page 5 of
                                         11
                                                                  REDACTED VERSION OF OBJECTION



  1                                             ARGUMENT
  2   A.     The Requested Relief Is Not In The Ordinary Course
  3
             12.     Pursuant to the Final Order Pursuant to 11 U.S.C. §§ 105(a), 362(d), 363(b),
  4
      363(c), and 364 and Fed. R. Bankr. P. 4001, 6003, and 6004 (I) Authorizing the Debtors to
  5
      (A) Maintain Insurance Policies, Workers’ Compensation Program, and Surety Bond Program
  6
  7   and (B) Pay All Obligations with Respect Thereto; and (II) Granting Relief from the Automatic

  8   Stay with Respect to Workers’ Compensation Claims (the “Final Insurance Order”) [Docket No.

  9   695], the Debtors are authorized, in the ordinary course of business, to supplement or otherwise
 10   modify their insurance coverage as needed, including by purchasing new insurance policies. The
 11
      Final Insurance Order provides, however, that before obtaining new insurance policies that
 12
      contemplate coverage that is “materially inconsistent” with the coverage under the Debtors’
 13
      existing insurance policies, the Debtors must provide advance notice to, among others, the
 14
 15   Creditors’ Committee, so that the Creditors’ Committee has a chance to object. Final Insurance

 16   Order ¶ 5.

 17          13.     The New Policy has a structure that is entirely different from that of the Existing
 18   Policies. The Existing Policies are not self-funded and do not require that the Debtors lock up $50
 19
      million. The Debtors themselves acknowledge that they could not obtain new coverage on terms
 20
      similar to the Existing Policies. Accordingly, the terms of the New Policy are “materially
 21
      inconsistent” with the Existing Policies and, thus, despite the Debtors’ assertions to the contrary,
 22
 23   are not already authorized under the Final Insurance Order and are not in the ordinary course of

 24   the Debtors’ business.
 25          14.     Section 363(b) of the Bankruptcy Code provides, in relevant part, that “[t]he
 26
      [debtor], after notice and a hearing, may use, sell, or lease, other than in the ordinary course of
 27
      business, property of the estate.” 11 U.S.C. § 363(b)(1). Under section 363, a court may authorize
 28

                                                      6
Case: 19-30088     Doc# 2835      Filed: 07/02/19    Entered: 07/02/19 15:53:11        Page 6 of
                                              11
                                                                     REDACTED VERSION OF OBJECTION



  1   a debtor to use estate funds where a sound business purpose justifies such use. See, e.g., In re
  2   Ernst Home Ctr., Inc., 209 B.R. 974, 979 (Bankr. W.D. Wash. 1997); In re Walter, 83 B.R. 14, 20
  3
      (B.A.P. 9th Cir. 1988). Thus, a debtor’s decision to enter into a transaction which is outside of the
  4
      normal course of its business “must be based on its reasonable business judgment.” Id. The
  5
      movant “must establish a business justification for the transaction and the bankruptcy court must
  6
  7   conclude, from the evidence, that the movant satisfied its fiduciary obligations and established a

  8   valid business justification.” In re Gulf Coast Oil Corp., 404 B.R. 407, 422 (Bankr. S.D. Tex.

  9   2009) (emphasis added).
 10          15.     Whether the proffered business justification is sufficient depends on the facts and
 11
      circumstances of the case. In re Cont’l Air Lines, Inc., 780 F.2d 1223 (5th Cir. 1986). A court
 12
      may, for example, find a sound business justification under section 363(b) where the use of funds
 13
      is “reasonable and appropriate” and “designed to maximize the value of [the] estate.” See In re
 14
 15   ASARCO, LLC, 650 F.3d 593, 603 (5th Cir. 2011).

 16          16.     The Debtors have not shown any sound business justification for obtaining the New

 17   Policy at this time. The Debtors’ proffered justification—that “there are circumstances under
 18   which the [New D&Os] may not have coverage for claims that may arise,” Motion at 17 (emphasis
 19
      added)—is in and of itself unsound. The Existing Policies are not, nor is there any evidence that
 20
      they will be, exhausted in the near term; the mere possibility that the Existing Policies may be
 21
      impaired or exhausted at some future time is pure conjecture, and is thus is not a sound business
 22
 23   justification for now locking up $50 million for five years.

 24   B.     The Debtors Have Not Shown That The Requested Relief Is Needed
 25          17.     The requested relief is not currently needed. Instead, the Debtors’ purported need
 26
      for the New Policy is purely speculative: it is premised on the confluence of a variety of
 27
      prospective circumstances and events.
 28

                                                       7
Case: 19-30088     Doc# 2835      Filed: 07/02/19     Entered: 07/02/19 15:53:11        Page 7 of
                                              11
Case: 19-30088   Doc# 2835   Filed: 07/02/19   Entered: 07/02/19 15:53:11   Page 8 of
                                         11
Case: 19-30088   Doc# 2835   Filed: 07/02/19   Entered: 07/02/19 15:53:11   Page 9 of
                                         11
Case: 19-30088   Doc# 2835   Filed: 07/02/19   Entered: 07/02/19 15:53:11   Page 10
                                       of 11
                                                                  REDACTED VERSION OF OBJECTION



 1   Debtors will be paying the costs of any new claims out of their own pockets, regardless of whether
 2   they implement the EIS plan. Finally, the Debtors also make no mention of the fact that they will
 3
     presumably seek to spend far more than this $50 million on D&O insurance within the next year.
 4
     Because the Debtors’ Existing Policies expire in less than a year, if the Debtors have not emerged
 5
     from bankruptcy by May 20, 2020, they will have no choice but to reenter the market to procure
 6
 7   additional insurance coverage. The Debtors and their insurance broker will again explore ways to

 8   secure new policies and limits, and the cost of any such insurance is likely to be significant. As

 9   such, the prematurely and unnecessarily requested $50 million at issue now can instead be saved
10   and used in mere months, when the need for it will be clear and imminent.
11
                                               CONCLUSION
12
            Based on all of the foregoing, the Creditors’ Committee respectfully requests that the Court
13
     (i) deny the Motion and (ii) grant such other and further relief as is just and reasonable.
14
15    DATED: July 2, 2019                                 MILBANK LLP
16                                                        /s/ Gregory A. Bray
                                                          DENNIS F. DUNNE
17                                                        SAMUEL A. KHALIL
                                                          GREGORY A. BRAY
18                                                        THOMAS R. KRELLER
19                                                        Counsel for the Official Committee of
                                                          Unsecured Creditors
20
21
22
23
24
25
26
27
28

                                                      11
Case: 19-30088    Doc# 2835       Filed: 07/02/19     Entered: 07/02/19 15:53:11         Page 11
                                            of 11
